                  Case 3:18-cv-05277-RSL Document 164 Filed 02/11/21 Page 1 of 5




 1

 2

 3

 4                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 5                                      AT SEATTLE
 6
     SEAN WILSON, individually and on behalf of    No. 18-cv-5277-RSL
 7   all others similarly situated,
                                                   ORDER GRANTING FINAL
 8                                                 APPROVAL OF CLASS ACTION
                            Plaintiff,
                                                   SETTLEMENT
 9
              v.
10
     PLAYTIKA LTD, an Israeli limited company,
11
     and CAESARS INTERACTIVE
12   ENTERTAINMENT, LLC, a Delaware limited
     liability company,
13

14                          Defendants.

15

16

17

18

19

20

21

22

23

24

25

26

27

                                                                           E DELSON PC
      Order - i                                           350 N LaSalle Street, 14th Floor, Chicago, IL 60654
                                                               Tel: 312.589.6370 • Fax: 312.589.6378
                     Case 3:18-cv-05277-RSL Document 164 Filed 02/11/21 Page 2 of 5




 1              THIS MATTER came before the Court on Plaintiff’s Motion for Final Approval of Class

 2   Action Settlement. The Court has considered all papers and materials submitted by the parties in

 3   support of the proposed Settlement Agreement, including Plaintiff’s motions for preliminary and

 4   final approval of the Settlement Agreement and the declarations of Class Representatives, Class

 5   Counsel, and the Settlement Administrator. The Court held a Final Approval Hearing on

 6   February 11, 2021, at which the Court heard argument from counsel and allowed others to

 7   appear to voice their support for, or objection to, the Settlement. Based on all these materials and

 8   the statements at the Final Approval Hearing, the Court issues the following Order and Final

 9   Judgment:

10              1.       Settlement Terms. All terms and definitions used herein have the same meanings

11   as set forth in the Settlement Agreement.

12              2.       Jurisdiction. The Court has jurisdiction over the Parties, the subject matter of the

13   dispute, and all Settlement Class Members.

14              3.       Class Certification. The Court confirms its certification for settlement purposes

15   of the following Settlement Class under Rule 23(b)(3) of the Federal Rules of Civil Procedure:

16              All persons who played Slotomania, House of Fun, Caesars Casino/Caesars Slots, and
                Vegas Downtown Slots & Words on or before Preliminary Approval of the Settlement
17              while located in the State of Washington. 1
18   See Agreement § 1.33 (Dkt. 121-1). The Court also finds that this action meets all prerequisites

19   of Rule 23 of the Federal Rules of Civil Procedure, including numerosity, commonality,

20   typicality, predominance, and superiority; that the Class Representatives are adequate

21   representatives of the Settlement Class; and that Class Counsel are adequate to represent the

22   Settlement Class.

23

24
     1
             Excluded from the Settlement Class are (1) any Judge or Magistrate presiding over this action and
25   members of their families, (2) the Defendants, Defendants’ subsidiaries, parent companies, successors,
     predecessors, and any entity in which the Defendants or their parents have a controlling interest and their
26   current or former officers, directors, and employees, (3) persons who properly execute and file a timely
     request for exclusion from the class, and (4) the legal representatives, successors or assigns of any such
27   excluded persons.

                                                                                        E DELSON PC
         Order - 1                                                     350 N LaSalle Street, 14th Floor, Chicago, IL 60654
                                                                            Tel: 312.589.6370 • Fax: 312.589.6378
                  Case 3:18-cv-05277-RSL Document 164 Filed 02/11/21 Page 3 of 5




 1             4.     Class Notice. The Settlement Administrator completed delivery of Class Notice

 2   according to the terms of the Agreement, as preliminarily approved by the Court and

 3   subsequently amended to extend certain deadlines. The Class Notice given by the Settlement

 4   Administrator to the Class was the best practicable notice under the circumstances and was

 5   reasonably calculated, under the circumstances, to apprise Settlement Class Members of the

 6   pendency of the Action, their right to object to the Settlement or exclude themselves from the

 7   Settlement Class, and to appear at the Final Approval Hearing. The Class Notice and the means

 8   of disseminating the same, as prescribed by the Agreement, was appropriate and reasonable and

 9   constituted due, adequate and sufficient notice to all persons entitled to notice. The Class Notice

10   and the means of disseminating the same satisfied all applicable requirements of the Federal

11   Rules of Civil Procedure, constitutional due process, and any other applicable law.

12             5.     Settlement Approval. The Court hereby grants final approval to the Settlement

13   and finds that the Settlement is, in all respects, fair, reasonable, and adequate, and in the best

14   interests of the Settlement Class. The Court finds that the Settlement is within the authority of

15   the Parties and the result of extensive, arm’s-length negotiations. The Parties are directed to

16   proceed with the Settlement procedures specified under the terms of the Settlement Agreement

17   and the Court’s order regarding final claims determinations, including payment and prospective

18   relief.

19             6.     Objections or Exclusions from Settlement Class. Class Members were given a

20   fair and reasonable opportunity to object to the settlement. One member of the Class has timely

21   requested to be excluded from the Class and the Settlement. No objections have been brought to

22   the Court’s attention. Aside from the one Class Member who has been excluded from the Class,

23   this Order is thus binding on all Class Members and has res judicata and preclusive effect in all

24   pending and future lawsuits or other proceedings maintained by or on behalf of Class Members

25   with respect to the Released Claims.

26             7.     No Admission. Neither this Final Judgment nor the fact or substance of the

27   Settlement Agreement shall be considered a concession or admission by or against Defendants or

                                                                                      E DELSON PC
      Order - 2                                                      350 N LaSalle Street, 14th Floor, Chicago, IL 60654
                                                                          Tel: 312.589.6370 • Fax: 312.589.6378
                  Case 3:18-cv-05277-RSL Document 164 Filed 02/11/21 Page 4 of 5




 1   any other related party, nor shall they be used against Defendants or any other released party as

 2   an admission, waiver, or indication with respect to any claim, defense, or assertion or denial of

 3   wrongdoing or legal liability.

 4           8.       Dismissal with Prejudice. Pursuant to the terms of the Settlement, the action

 5   (including all individual claims and class claims) is hereby dismissed with prejudice on the

 6   merits, without costs or attorney’s fees to any Party except as provided under the terms of the

 7   Settlement Agreement, this Final Judgment, and the Court’s Order Granting Class Counsel’s

 8   Motion for Award of Attorney’s Fees and Expenses and Issuance of Incentive Awards.

 9           9.       Releases. This Order incorporates the Releases set forth in the Settlement

10   Agreement and makes them effective as of the Effective Date. All Settlement Class Members

11   who have not properly sought exclusion from the Settlement Class are hereby permanently

12   barred and enjoined from filing, commencing, prosecuting, intervening in, or participating (as

13   class members or otherwise) in any lawsuit or other action in any jurisdiction based on the

14   Released Claims, as set forth in the Settlement Agreement.

15           10.      Attorneys’ Fees and Expenses. Pursuant to the Court’s Order Granting Class

16   Counsel’s Motion for Award of Attorneys’ Fees and Expenses and Issuance of Incentive

17   Awards, the Court awards $9,500,000 million in attorneys’ fees and $56,835.50 in costs and

18   expenses to Class Counsel.

19           11.      Incentive Awards. Pursuant to the Court’s Order Granting Class Counsel’s

20   Motion for Award of Attorneys’ Fees and Expenses and Issuance of Incentive Awards, the Court

21   awards $5,000 to Sean Wilson for his services as a Class Representative and awards $1,000 each

22   to David Taylor, Cathy Burdick, and Jesse Thibert for their services as Class Representatives.

23           12.      Continuing Jurisdiction. Without affecting the finality of the Final Judgment for

24   purposes of appeal, the Court retains continuing and exclusive jurisdiction over the Parties and

25   all matters relating to the Settlement Agreement, including the administration, interpretation,

26   construction, effectuation, enforcement, and consummation of the Settlement and this Order.

27

                                                                                    E DELSON PC
      Order - 3                                                    350 N LaSalle Street, 14th Floor, Chicago, IL 60654
                                                                        Tel: 312.589.6370 • Fax: 312.589.6378
                 Case 3:18-cv-05277-RSL Document 164 Filed 02/11/21 Page 5 of 5




 1

 2          IT IS SO ORDERED.

 3
            Dated this 11th day of February, 2021.
 4

 5

 6                                            ROBERT S. LASNIK
                                              UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

                                                                          E DELSON PC
     Order - 4                                           350 N LaSalle Street, 14th Floor, Chicago, IL 60654
                                                              Tel: 312.589.6370 • Fax: 312.589.6378
